     Case 3:16-cv-00451-MWB Document 115 Filed 07/07/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANGEL LUIS THOMAS,                            No. 3:16-CV-00451

           Plaintiff,                         (Judge Brann)

     v.

ANGELA R. DUVALL, et al.,

           Defendants.

                                 ORDER

                               JULY 7, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Thomas’ motion for sanctions (Doc. 107) is DENIED; and

    2.    Briefing on Defendants’ motion to disqualify counsel shall resume in

          accordance with this Court’s April 17, 2020 Order.


                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
